             Case 1:20-cv-01643-AJN Document 9 Filed 04/21/20 Page 1 of 1


                                                                                                 4/21/20




                           SO ORDERED 4/21/20



                                                                April 14, 2020
                            Alison J. Nathan, U.S.D.J.
   VIA ECF
   Honorable Alison Nathan, U.S.D.J.
   United States District Court, Southern District of New York
   40 Foley Square
   New York, NY 10007

   Re:             Trustees of the Drywall Tapers & Pointers Local Union No. 1974 Benefit Funds,
                   et al. v. Plus K Construction Inc.

   Case No.:       20-cv-1643 (AJN)

   Dear Judge Nathan,

           This firm represents Plaintiffs Trustees of the Drywall Tapers & Pointers Local Union No.
   1974 Benefit Funds, et al. in the above referenced matter. The Court scheduled an Initial Pretrial
   Conference in this case for June 26, 2020. Defendant has not entered an appearance in this case.
   Accordingly, Plaintiffs will be moving for default judgment. In light of the stated circumstances,
   Plaintiffs respectfully request that the scheduled June 26, 2020 Conference be adjourned sine die.
   No prior adjournment requests have been made.

           I appreciate your time and attention to this matter. Thank you.


                                                                Respectfully submitted,
Plaintiffs' request is hereby granted. The initial pretrial
conference scheduled for June 26, 2020 is adjourned.            /s/ Lauren Kugielska
Plaintiffs shall move for default judgment by June 1,           Lauren M. Kugielska
2020.
SO ORDERED.
